 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewery Workers Union Local No. 102, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL-CIO 1 (Anheuser-Busch,Incorporated)formerlyknown as Brewers'Union,Local No.2, International Union ofUnited Brewery,Flour,Cereal,Soft Drink and DistilleryWorkersof America,CIO, and Brewery Workers' Union LocalNo. 2, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFLandAndrewHeuneman.Case No. 2-CB-12379. July 12, 1956DECISION AND ORDEROn February 20, 1956, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.[The Board dismissed the complaint.]MEMBERS PETERSON and BEAN took no part in the consideration ofthe above Decision and Order.1 The AFLand CIO having merged, we are amending the affiliation of the Unionsaccordingly.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by Andrew Heuneman against Brewery Workers UnionLocal No. 102, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO (Anheuser-Busch, Incorporated) formerlyknown as Brewers' Union, Local No. 2, International Union of United Brewery,Flour, Cereal, Soft Drink and Distillery Workers of America, CIO, and BreweryWorkers' Union Local No. 2, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, herein called the Respondent, theGeneral Counsel of the National Labor Relations Board issued a complaint, datedOctober 26, 1955, alleging that the Respondent engaged in unfair labor practiceswithin the meaning of Section 8 (b) (1) (A), (2), and (5) and Section 2 (6) and(7) of the National Labor Relations Act, as amended, herein called the Act.With respect to the unfair labor practices,the complaint,as amended,alleges thaton about August 11, 1954, the Respondent caused or attempted to cause Anheuser-Busch, Incorporated, hereinafter called the Company, to discriminate against itsemployees in regard to hire or tenure of employment or terms or conditions of116 NLRB No. 17. BREWERY WORKERS UNION LOCAL NO. 102179employment by requiring or instructing the Company to discharge Andrew Heune-man, an employee of the Company, because he failed to pay an initiation fee and/ordues to Respondent which were not uniformly required of other employees similarlysituated; and that on or about the same date the Respondent required Heuneman,an employee of the Company covered by a collective-bargaining agreement betweenthe Respondent and the Company, to pay, as a condition precedent to becoming amember of Respondent, an initiation fee of $100, which fee was discriminatory,under all the circumstances, in that said fee was exacted from employees who werenot members of the CIO or Local 2, IBT, AFL, prior to on or about July 15, 1953,and was not exacted from employees who were members of the CIO or Local 2,IBT, AFL, prior said date.Pursuant to notice, a hearing was held before a duly designated Trial Examiner onNovember 29 and December 6, 1955.At the opening of the hearing the GeneralCounsel moved to amend the complaint. The motion was granted over the Re-spondent's objection.At the close of the case the General Counsel moved to con-form the pleadings to the proof, as to names, places, and other minor variances.The motion was granted over the Respondent's objection.The General Counsel andthe Respondent presented oral argument on the record at the end of the hearing,and later filed briefs with the Trial Examiner.From my observation of the witnesses, and upon the record as a whole, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAnheuser-Busch, Incorporated, is aMissouri corporation. Itmaintains itsprincipal office, place of business, and brewery in the city of St. Louis, Missouri. Ithas branch offices and distribution points located in many States of the United Statesand the District of Columbia, and a branch brewery located in the city of Newark,New Jersey, herein called the Newark plant and the only plant involved in thisproceeding, where it is engaged in the manufacture, processing, sale, and distributionof beer and related products.During the year preceding the date of the complaint, the Company, in the courseand conduct of its business operations, caused to be purchased, transferred, anddelivered to its Newark plant, barley, hops, rice, and other goods and materials,valued at in excess of $500,000, which were transported to said plant in interstatecommerce directly from States of the United States other than the State of NewJersey.During the same period of time, the Company manufactured, sold, anddistributed from its Newark plant to points outside the State of New Jersey, finishedproducts consisting principally of beer, valued in excess of $500,000.It is found that the Company is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDOn about July 14, 1953,Local No.2 disaffiliated from the CIO and affiliatedwith theIBT, AFL.Thereafter and until about October or November 1953, it wasknown as Local No.2, IBT,AFL.Atthat time, because of a duplication of numbersfor local unions within the same International Union,itwas issued a new charterand became known as Local No.102, IBT, AFL.It is found that Local No.102, IBT,AFL, theRespondent herein,is the successorto Local No.2, CIO,and Local No.2, IBT,AFL, andthat such organizations wereand are at the times mentioned herein labor organizations within the meaning ofSection 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES.At the opening of the hearing, the parties stipulated that if Mr. F. G. King,industrial relations director of the Company, were called as a witness, he wouldtestify to the following facts:The Newark plant of Anheuser-Busch started production sometime inMarch, 1951.On May 18, 1951, Brewery Union Local 2, CIO, was certified in a unit ofbrewery workers, 2-RC-3473.On July 2, 1951, a collective bargaining agreement was entered into betweenthe company and Local 2, effective from that date to April 14, 1953, which isGeneral Counsel's Exhibit 24 in evidence.On May 28, 1953, Brewery Union Local 2, CIO, was again certified. 180DECISIONS OF NATIONAL LABORRELATIONS BOARDAbout July 8, 1953, the employer was notified that one Ewald Sander wasappointed trustee of Local 2, CIO, per letter from Karl Feller, dated July 8,1953, President of the CIO International Union.The designation was revoked by letter dated July 10,1953, and the companywas notified at that time that one Fred Sickles had been appointed trusteeper instructions from Karl Feller,President of the International CIO.On or about July 14, 1953, Local 2, Brewery Workers, CIO, disaffiliated fromthe CIO, and voted to affiliate with the Teamsters, AFL; and the company wasnotified of this per telegram from Ben Merker,dated July 15, 1953.On July 22, 1953, Fred Sickles requested a conference with the company.Sickles was referred to the National Labor Relations Board by Mr. Fred G.King, onJuly 23, 1953.On July 15, 1953, referring to the telegram from Merker of that date, Mr.Merker notified the company of the disaffiliation,and at the same time requested ameeting with the company as the new collective bargaining representative ofthe employees.Mr. King notified Mr. Merker,as he had notified Mr. Sickles,that the companywould not recognize the union because of the conflicting claims of representa-tion.On May 28, 1954, Brewers Union Local 102, IBT, AFL, was certified by theBoard,2-RC-6733.And on July 12, 1954,an agreement was entered into between the companyand Brewers Union Local 102, IBT, which is General Counsel's Exhibit 25 inevidence.Between the expiration of the CIO contract on April 14, 1953, and the execu-tion of the agreement with the Teamsters on July 12, 1954,there was no col-lective bargaining agreement at the Newark plant of the employer coveringBrewery Department employees.During this period the company handled grievances for its employees on thebasis of the desires of the employees concerning their collective bargaining rep-resentative.The company has indicated that during this period all of the grievances werepresented by employees who desired representation by the AFL.However, it states that in the event that a request had been made forrepresentation by the CIO, that request would have been considered.During this period three such grievances were presented,all handled by theAFL.Andrew Heuneman became employed by the Company in August 1951.He waspresident of Local No. 2, CIO, from 1950 until January 1952. By letter datedJanuary 26, 1953, Ben Merker, secretary-treasurer and` business agent of the Local,notified Heuneman that it had been charged that he had violated the union consti-tution by engaging in activities on behalf of the IBT,AFL, and that he was expectedto appear at a meeting of the Local'sexecutive board to answer the charges.Heuneman did not appear at the meeting.By letter dated April 10, 1953,Merkernotified Heuneman that his expulsion from the Local "was voted by the membershipunanimously_at the last meeting of the local March 15,1953,as a result of thecharges filed against you," and outlined the appeal procedure provided for by theconstitution.Heuneman did not appeal his expulsion.At thetime of his expulsion,Heuneman was current in the payment of his union dues.After his expulsion, heoffered to pay his dues to Edward Nusser, the Local's shop steward.Nusser refusedto accept the dues.As related and found above, the agreement between the Company and Local No.2,CIO, expired on April 14, 1953; and Local No. 2 affiliated with the IBT, AFL, onabout July 14, 1953.The General Counsel and the Respondent stipulated, "at thetime of the affiliation with the Teamsters, July 14 or 15, 1953, none of the personswho were members ofthe CIOunion at that time were required to pay initiationfees to Local 2, IBT."Merker testified without contradiction that as of the timeof the affiliation with the IBT, AFL, all employees in the Company's brewery depart-ment were members of Local No. 2, with the exception of Heuneman and GeraldSimber, who had been expelled from the Local for the same reason as Heuneman.From July 14, 1953, until October 17, 1953, the initiation fee of the Local was$50.On and after the latter date, the initiation fee was $100.By letter dated July 29, 1953, Merker notified Heuneman that "the expulsion frommembership that was voted by the Local in your case still stands," and again advisedhim of his appeal rights. BREWERY WORKERSUNION LOCAL NO. 102181At a meeting of the Local held on about September 13, 1953, Merker was askedby a member if the officers were against Heuneman and Simber "getting their mem-bership back."Merker replied, in substance, that the officers were not opposedto their membership; that "the only way that we could do something about it wasif they made an appeal and followed through the general procedure of the consti-tution"; and that the officers felt that Heuneman and Simber should pay their duesfrom the date of their expulsion "because they enjoyed all the benefits of theunion."By letter dated January 10, 1954, Merker informed Heuneman that theLocal had approved "a recommendation that you be given an application for mem-bership," and requested him to fill out and return the enclosed application.OnFebruary 15, 1954, Merker sent Heuneman another application for membership,stating in the covering letter, "This local unionis onrecord to offer you membershipunder the conditions of the International Constitution.Please guide yourself ac-cordingly."Heuneman replied by letter dated February 17, 1954, whichstated inpart, "I am most happy to accept your most generous offer of membership in theI.B. of T. under the conditions of your International Constitution and am acceptingyour advice to be guided accordingly.Therefore you will find enclosed the filledout application plus the initiation fee of one dollar as required by the InternationalConstitution."Merker replied to this letter on February 19, 1954, advising Heune-man that an initiation fee of $100 had been in effectsinceOctober 1953.Heunemanrefused to pay the $100, by letter to Merker dated February 24, 1954.On March3, 1954, Heuneman was notified by Merker that the Local's membership had voted'unanimously to accept him as a new member upon payment of the $100 initiationfee, and that he could be sworn in at the next meeting scheduled to be held onMarch 20.Heuneman failed to appear at the meeting.On May 28, 1954, Local 102, IBT, AFL, was certified by the Board in Case No.2-RC-6733 (not reported in printed volumes of Board Decisions and Orders).Merker sent Heuneman the following letter, dated June 15, 1954:Please be advised that the above named local union has not yet receivedyour dues and initiation fee due since March 1st 1954.As you will recall we are in receipt of your application for membershipdated February 17th 1954 which was accepted by our membership at the Febru-ary 1954 regular meeting of the local.Please be further advised that Local 102 has been certified by the N. L. R. B.as the bargaining agent for the Brewing Dept. of Anheuser-Busch Newark andsubsequently has agreed to the union security clause in negotiations with thecompany on June 14th, 1954.Unless we hear from you as to your paying up your dues and initiationfee,we will notify the company that you are refusing to pay and will proceedaccording to law.On July 12, 1954, the no-contract period which had commenced on April 14, 1953,ended, and a new contract was entered into between the Company and the Re-spondent.This contract included a union-security clause.By two letters datedAugust 11, 1954, the Respondent advised the Company that Heuneman had refusedto become a member of Local 102 "although offered membership for the past fewmonths," and requested that he be discharged unless he paid his dues and initiationfee within the ensuing 2-day period, as specified in the contract.The GeneralCounsel and the Respondent stipulated to the following:Pursuant to this request, Mr. R. C. Gadsby, Brewmaster of the employer, anadmitted supervisor and part of management, called to his office and toHeuneman, at about 4 p. in. that day, and notified him that he was delinquentin the payment of dues and initiation fees, and told him that the companyhad received a request from Local 102, for his discharge for non-payment ofdues and initiation fee.Gadsby also notified Heuneman that if the dues were not paid within 48hours, in accordance with the provisions of Article 2, Paragraph 1 and 2 of thecontract, the employer would be obliged to discharge him.On August 12, 1955, Heuneman wrote the union to the effectthat therequest for his discharge had been brought to his attention, and that he hadbeen instructed to pay a hundred dollars initiation fee plus four dollars fordues within 48 hours, or else be subject to discharge.In the letter Heuneman enclosed a money order for the hundred dollarsinitiation fee and $4 dues.This was payment for the fee and dues.Heuneman also stated, as set forth in Exhibit 20, that the payments weremade under protest. 182DECISIONS OF NATIONALLABOR RELATIONS BOARDThe undisputed evidence discloses that Simber was required to pay the $100 initi-ation fee; that employee Schlatter also paid the fee because he had permitted hismembership in the Local to expire; that employee Reardon, who transferred hismembership from another local of the IBT, was required to pay the initiation fee;that from July through October 1953, 1 or 2 men were admitted to membershipupon payment of the $50 initiation fee; and that thereafter about 30 were admittedupon payment of the $100 initiation fee.The General Counsel contends, in substance, that the evidence shows that it wasthe Respondent's policy up to about January 10, 1954, "at all costs" to excludeHeuneman from membership; that the initiation fee exacted from Heuneman was inthe nature of a fine or penalty for past alleged dual unionism; that the Respondent'sdemand of June 15, 1954, on Heuneman was violative of the Act since no contractwas in effect at the time; that "the initiation fee here in question was discriminatoryunder all the circumstances and within the meaning of Section 8 (b) (5) becauseitwas not uniformly required as a condition of requiring membership in the Re-spondent"; and that "since the fee was discriminatory, the request for discharge ofHeuneman for nonpayment of such a fee was a violation of Section 8 (b) (2) and8 (b) (1) (A)." The General Counsel does not contend that the initiation fee was'excessive.Inmy opinion and contrary to the General Counsel's contention, the evidencedoes not show that the Respondent attempted to exclude Heuneman from member-ship.On July 29, 1953, and after the Local had affiliated with the IBT, AFL,Merker notified Heuneman that his expulsion from membership "still stands," butadvised him that "you have a right to appeal to the New York Brewery WorkersJoint Board IB of T-AFL and we will abide by any decision they may make."In view of Merker's earlier communications to Heuneman on the subject ofsuch communications, the notification in the letter of July 29 appears gratuitous andcertainly does not lead to the impression that the Respondent was attempting toexclude Heuneman.Nor do I find any such implication from Merker's statementsat the union meeting held on September 13, 1953. In fact, I believe that theevidence, as a whole, discloses that the Respondent was anxious for Heuneman tobecome a member in good standing once again, especially after July 14, 1953, thedate of affiliation with the IBT, AFL.With respect to the letter of June 15, 1954, the Respondent obviously was wrongin its demand on Heuneman, since no contract was in effect at the time.However.Heuneman previously had filed an application for membership; and the Respondenthad notified him that he would be sworn in at a meeting to'be held on March 20,1954, "on the payment of a $100 initiation fee."This explains the demand for duesfrom March 1, 1954. The same demand was not made when the Respondent re-quested the Company to discharge Heuneman on August 11.As for the statementin the letter of June 15 to the effect that the Respondent intended to notify the Com-pany of Heuneman's refusal to pay dues and initiation fee, it is qualified by in-formation concerning progress of the bargaining negotiations between the Re-spondent and the Company. It is more in the nature of a warning to Heuneman ofwhat to expect when the contract came into existence. It is noteworthy in thisconnection that Heuneman was a past president of the Local.Under the circum-stances,I do not believe that the letter constitutes coercion.Further, the complaintdoes not allege it to be violative of the Act.When Local No. 2 affiliated with the IBT, AFL, no initiation fee was requiredof employees who were members in good standing of the Local at the time.Heuneman and Simber, who also had been expelled from the Local under the samecircumstances, did not come within this category.Simber later paid the initiationfee of $100 without protest.The evidence shows that Heuneman was willing topay an initiation fee without protest when he believed it amounted to only $1, butobjected strenuously when he learned it was $100. In addition, the record dis-closes that after July 14, 1953, all new members, without exception, uniformlywere required to pay the initiation fee in effect at the time, including one employeewho transferred his membership from another local of the IBT, AFL.Accordingly, I do not believe or find that the initiation fee exacted of Heunemanwas a fine or penalty for his alleged dual unionism or that it was discriminatorywithin the meaning of Section 8 (b) (5) of the Act.' It is also found that theRespondent did not engage in conduct violative of Section 8 (b) (2) and 8 (b)(1) (A) of the Act.[Recommendations omitted from publication.]iKuner-EmpsonCo.,106 NLRB 670.